MARY'S OPINION HEADING                                           






NO. 12-04-00117-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

INSURANCE COMPANY OF THE , 
STATE OF PENNSYLVANIA,                         §     APPEAL FROM THE 4TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF

GREGORY S. KING,
APPELLEE                                                        §     RUSK COUNTY, TEXAS

                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
           This appeal is being dismissed for failure to comply with the rules of appellate procedure. 
Tex. R. App. P. 42.3(c). 
            Appellant filed its brief on August 17, 2004.  On that same date, the Clerk of this Court
notified Appellant that its brief failed to comply with Rule 38.1(a) of the Texas Rules of Appellate
Procedure.  Appellant was also notified that the brief would be returned and deemed past due unless
on or before August 24, 2004, Appellant forwarded an original plus four copies of a supplement to
its brief correcting the defect.  Finally, Appellant was warned that failure to file the requested
supplement would result in the appeal being presented to the Court for dismissal for failure to timely
file the brief.  Appellant's deadline for complying with the August 17 notice has now passed, and
Appellant has neither complied with the notice or otherwise responded.
            On September 2, 2004, we returned Appellant's brief.  Consequently, we dismiss this appeal
for Appellant's failure to comply with Rule 38.1(a).  See Tex. R. App. P. 38.1(a), 42.3(c).
Opinion delivered September 8, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)